348 S.W.3d 147 (2011)
Michael A. McDANIEL, Appellant,
v.
STATE of Missouri, Respondent,
No. WD 72940.
Missouri Court of Appeals, Western District.
September 20, 2011.
Kent Denzel, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.

ORDER
PER CURIAM:
Michael A. McDaniel appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum *148 explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).